Title: From John Adams to Timothy Pickering, 28 October 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Oct 28th 1798

Inclosed is a letter of Judge Iredell, by which it appears that Judge Ire Wilson died on the night of the 21st of Augt.
Inclosed also is a letter from Mr Desdoity which I request you to answer according to law and usage. Another from RB Forbes which I request you to note & file for consideration in due season.
I received last night from the post office in Boston a bundle of addresses like the ones inclosed from L. Hauteval. I suppose every man who can move a pen in France is to send his declamations and exhortations among our people in order to stirr up different opinions and feelings if possible.
I am Sir your most humble servant

John Adams